Citation Nr: 0905265	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a higher initial rating for diabetes mellitus, 
type II, currently rated 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Houston, Texas Regional Office (RO).  This 
matter was remanded in May 2008.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran appeared at the RO and testified at a travel 
Board hearing before the undersigned Acting Veterans Law 
Judge in March 2008.  


FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type II, 
requires insulin and a restricted diet, but does not require 
regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of an initial rating in excess of 
20 percent for diabetes mellitus, type, II, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2005.  In March 2006, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for diabetes mellitus, type II, 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable to the claim.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains a report of VA examination 
performed in June 2005.  The examination report obtained is 
fully adequate and contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that the duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The Veteran's service-connected diabetes mellitus, type II is 
assigned a 20 percent disability rating under Diagnostic Code 
7913, effective March 7, 2004.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Veteran's service-connected diabetes mellitus, type II, 
has been rated by the RO under the provisions of Diagnostic 
Code 7913.  Under this regulatory provision, a 20 percent 
rating is warranted for diabetes requiring insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet; and a 40 percent rating is warranted when the diabetes 
requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

It is clear from the record, and VA has acknowledged in 
previous rating decisions, that the Veteran requires insulin 
and that he is on a restricted diet.  The determinative 
question in this appeal for a higher rating is whether there 
is a showing that the Veteran's activities are regulated as 
part of the medical treatment prescribed for his diabetes.

The Veteran underwent a VA examination in June 2005.  He 
reported good motor strength involving the upper and lower 
extremities and good function status.  He stated that he 
worked full time as a logistics manager without any 
limitations.  He stated that he was physically active and 
jogged for approximately 6 to 8 miles a week.  He reported 
playing softball approximately 3 weekends a month without 
difficulty.  He stated that he could walk for miles without 
difficulty.  He denied using assistive devices for 
ambulation.  

Following physical examination, the examiner noted that the 
Veteran is a long standing diabetic currently managed with 
insulin with good glycemic control.  

VA outpatient treatment records from throughout the appeal 
period contain references to prescribed treatments for the 
Veteran's diabetes.  A June 2007 VA outpatient treatment 
record shows a treatment plan for the Veteran's diabetes that 
featured diet restrictions, but made no indication of 
regulation of activities.

It is clear from the record that the Veteran experiences 
significant difficulties from multiple disabilities, 
including service-connected disabilities.  The Board 
sympathizes with the Veteran and understands fully the 
contention advanced by him that his diabetes mellitus, type 
II, is more severe than the currently assigned rating 
reflects.  The Veteran, as a lay person, is competent to 
provide evidence regarding symptomatology, but is not 
competent to provide evidence determining the etiology or 
clinical severity of a medical disability; the Board must 
rely upon the conclusions of medical experts regarding 
etiology and clinical severity.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, there is simply no 
medical evidence showing that management of the Veteran's 
diabetes mellitus, type II, as prescribed by doctors, 
requires medical regulation of activities.

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus, 
type II, and there is no basis for assignment of a disability 
rating in excess of 20 percent.  The Board again emphasizes 
that although the Veteran requires insulin and a restricted 
diet, there is no persuasive evidence that the Veteran's 
activities have been regulated by medical professionals in 
managing his diabetes mellitus, type II.  As such, the 
Veteran meets the criteria for a 20 percent rating under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of 
persuasive evidence of regulation of activities, there is 
simply no basis for a higher rating at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, type II, is not warranted.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


